                         Case 1:19-cv-00178-JRH-BKE Document 10 Filed 07/22/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  MARCO CHARLES GILBERT,

                             Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-178
                                                                                                     (Formerly CR 114-125)
                  UNITED STATES OF AMERICA,

                            Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of July 22, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court, Petitioner's motion filed

                    pursuant to 28 U.S.C. § 2255 is DENIED, and a COA in this case is DENIED. Judgment is

                    entered in favor of Respondent, UNITED STATES OF AMERICA, and this civil action stands

                    CLOSED.




            07/22/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
